UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 29, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-141699-05 YCC HOLDINGS LLC (Exact name of registrant as specified in its charter) DELAWARE 20-8284193 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16 YANKEE CANDLE WAY SOUTH DEERFIELD, MASSACHUSETTS 01373 (Address of principal executive office and zip code) (413) 665-8306 (Registrant’s telephone number, including area code) YANKEE HOLDING CORP. (Exact name of registrant as specified in its charter) DELAWARE 20-8304743 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16 YANKEE CANDLE WAY SOUTH DEERFIELD, MASSACHUSETTS 01373 (Address of principal executive office and zip code) (413) 665-8306 (Registrant’s telephone number, including area code) Indicate by check mark whether each registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that such registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YCC Holdings LLC YesoNox Yankee Holding Corp. YesoNox YCC Holdings LLC and Yankee Holding Corp. are voluntary filers of reports required of companies with public securities under Section 13 or 15(d) of the Securities Exchange Act of 1934, and they will have filed all reports which would have been required of them during the past 12 months had they been subject to such provisions. Indicate by check mark whether each registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that such registrant was required to submit and post such files). YCC Holdings LLC Yes xNoo Yankee Holding Corp. Yes xNoo Indicate by check mark whether each registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. YCC Holdings LLC Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller Reporting Company o Yankee Holding Corp. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller Reporting Company o Indicate by check mark whether either registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x YCC Holdings LLC does not issue common stock but has one member’s interest issued and outstanding.YCC Holdings LLC’s sole member is Yankee Candle Investments LLC. As of November 2, 2012, there were 497,981 shares of Yankee Holding Corp. common stock, $0.01 par value, outstanding, all of which are owned by YCC Holdings LLC. Yankee Holding Corp. meets the conditions set forth in General Instruction (H)(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format. 2 Explanatory Note This quarterly report is a combined report of YCC Holdings LLC (“YCC Holdings”) and Yankee Holding Corp. (“Holding Corp.”), a direct 100% owned subsidiary of YCC Holdings. Unless the context indicates otherwise, any reference in this report to the “Companies,” “we,” “us” and “our” refers to YCC Holdings together with its direct and indirect subsidiaries, including Holding Corp. The principal subsidiary of YCC Holdings and Holding Corp. is The Yankee Candle Company, Inc. (together with its subsidiaries, “Yankee Candle”).All of the operating results of YCC Holdings and Holding Corp. are derived from the operating results of Yankee Candle.Where information or an explanation is provided that is substantially the same for each company, such information or explanation has been combined.Where information or an explanation is not substantially the same for each company, we have provided separate information and explanation.In addition, separate financial statements for each company are included in Part I, Item 1. Note Regarding Forward-Looking Statements This quarterly report contains a number of forward-looking statements. Any statements contained herein, including without limitation statements to the effect that together the Companies or their management “believes”, “expects”, “anticipates”, “plans” and similar expressions, that relate to prospective events or developments should be considered forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date the statement was made. There are a number of important factors that could cause our actual results to differ materially from those indicated by such forward-looking statements. These factors include, without limitation, those set forth below in “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Future Operating Results”. Management undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Table of Contents Item Page Part I. Financial Information Item 1. Financial Statements - Unaudited YCC Holdings LLC Condensed Consolidated Balance Sheets as of September 29, 2012 and December 31, 2011 4 Condensed Consolidated Statements of Operations for the Thirteen Weeks Ended September 29, 2012 and October 1, 2011 5 Condensed Consolidated Statements of Comprehensive Income for the Thirteen Weeks Ended September 29, 2012 and October 1, 2011 6 Condensed Consolidated Statements of Operations for the Thirty-nine Weeks Ended September 29, 2012 and October 1, 2011 7 Condensed Consolidated Statements of Comprehensive Loss for the Thirty-nine Weeks Ended September 29, 2012 and October 1, 2011 8 Condensed Consolidated Statements of Changes in Member’s Deficit for the Thirty-nine Weeks Ended September 29, 2012 and October 1, 2011 9 Condensed Consolidated Statements of Cash Flows for the Thirty-nine Weeks Ended September 29, 2012 and October 1, 2011 10 Yankee Holding Corp. Condensed Consolidated Balance Sheets as of September 29, 2012 and December 31, 2011 11 Condensed Consolidated Statements of Operations for the Thirteen Weeks Ended September 29, 2012 and October 1, 2011 12 Condensed Consolidated Statements of Comprehensive Income for the Thirteen Weeks Ended September 29, 2012 and October 1, 2011 13 Condensed Consolidated Statements of Operations for the Thirty-nine Weeks Ended September 29, 2012 and October 1, 2011 14 Condensed Consolidated Statements of Comprehensive Loss for the Thirty-nine Weeks Ended September 29, 2012 and October 1, 2011 15 Condensed Consolidated Statements of Changes in Stockholder’s Equity for the Thirty-nine Weeks Ended September 29, 2012 and October 1, 2011 16 Condensed Consolidated Statements of Cash Flows for the Thirty-nine Weeks Ended September 29, 2012 and October 1, 2011 17 YCC Holdings LLC and Yankee Holding Corp. Notes to Condensed Consolidated Financial Statements 18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 42 Item 3. Quantitative and Qualitative Disclosures About Market Risk 56 Item 4. Controls and Procedures 56 PART II. Other Information Item 1. Legal Proceedings 58 Item 1A. Risk Factors 58 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 61 Item 3. Defaults Upon Senior Securities 61 Item 4. Mine Safety Disclosures 61 Item 5. Other Information 61 Item 6. Exhibits 62 Signatures 63 3 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements. YCC HOLDINGS LLC AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) (Unaudited) September 29, December 31, ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net Inventory Prepaid expenses and other current assets Deferred tax assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, NET MARKETABLE SECURITIES GOODWILL INTANGIBLE ASSETS DEFERRED FINANCING COSTS OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND MEMBER'S DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accrued payroll Accrued interest Accrued income taxes - Accrued purchases of property and equipment Current portion of long-term debt Current portion of capital leases Other accrued liabilities TOTAL CURRENT LIABILITIES DEFERRED TAX LIABILITIES LONG-TERM DEBT, NET OF CURRENT PORTION DEFERRED RENT CAPITAL LEASES, NET OF CURRENT PORTION OTHER LONG-TERM LIABILITIES COMMITMENTS AND CONTINGENCIES MEMBER'S DEFICIT Common Units Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total member's deficit ) ) TOTAL LIABILITIES AND MEMBER'S DEFICIT $ $ See notes to condensed consolidated financial statements 4 Table of Contents YCC HOLDINGS LLC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands) (Unaudited) Thirteen Thirteen WeeksEnded WeeksEnded September 29, 2012 October 1, 2011 Sales $ $ Cost of sales Gross profit Selling expenses General and administrative expenses Operating income Interest expense Other income ) ) Income from continuing operations before provison for income taxes Provision for income taxes Income from continuing operations Loss from discontinued operations, net of income taxes ) ) Net income $ $ See notes to condensed consolidated financial statements 5 Table of Contents YCC HOLDINGS LLC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (in thousands) (Unaudited) Thirteen Thirteen WeeksEnded WeeksEnded September 29, 2012 October 1, 2011 Net income $ $ Other comprehensive income (loss), net of tax: Foreign currency translation adjustments ) Other comprehensive income (loss), net of tax ) Comprehensive income $ $ See notes to condensed consolidated financial statements 6 Table of Contents YCC HOLDINGS LLC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands) (Unaudited) Thirty-Nine Thirty-Nine WeeksEnded WeeksEnded September 29, 2012 October 1, 2011 Sales $ $ Cost of sales Gross profit Selling expenses General and administrative expenses Restructuring charges - Operating income Interest expense Loss on extinguishment of debt - Other income ) ) Loss from continuing operations before benefit from income taxes ) ) Benefit from income taxes ) ) Loss from continuing operations ) ) Loss from discontinued operations, net of income taxes ) ) Net loss $ ) $ ) See notes to condensed consolidated financial statements 7 Table of Contents YCC HOLDINGS LLC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (in thousands) (Unaudited) Thirty-Nine Thirty-Nine WeeksEnded WeeksEnded September 29, 2012 October 1, 2011 Net loss $ ) $ ) Other comprehensive income (loss), net of tax: Foreign currency translation adjustments ) Unrealized gain on interest rate swaps - Other comprehensive income (loss), net of tax ) Comprehensive loss $ ) $ ) See notes to condensed consolidated financial statements 8 Table of Contents YCC HOLDINGS LLC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN MEMBER’S DEFICIT (in thousands, except units) (Unaudited) Total A, B Common Units Class A Class B Class C and C Total Units Amount Common Units Amount Common Units Amount Common Units Amount Common Units Accumulated Deficit Accumulated Other Loss Member's Deficit BALANCE, JANUARY 1, 2011 - $
